DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 16-25 of the Appeal Brief, filed 9/13/2021, with respect to claims rejected under 35 USC 103 have been fully considered and are persuasive.  The respective rejection(s) has/have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments against the Slular-Senoh-Leonard-Russlies combination of references were found to be persuasive. Specifically, Applicant’s arguments concerning Senoh were found to be persuasive (i.e., pages 16-18 of the Appeal Brief). Further, Applicant’s arguments against each of Leonard and Russlies were found to be persuasive (i.e., pages 18-19 of the Appeal Brief). As such, the 35 USC 103 rejection(s) was/were withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.S/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432